—Appeal by defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered March 5, 1982, convicting him of assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The supplemental instructions delivered by the Trial Judge after the jury indicated that it was deadlocked were “essentially neutral” and did not serve to coerce the jurors to reach a certain verdict or any verdict (see People v Page, 47 NY2d 968, 970, cert den 444 US 936; People v Pagan, 45 NY2d 725; cf. People v Robinson, 84 AD2d 732).
We have considered defendant’s remaining contentions and find them to be either unpreserved or lacking in merit. Thompson, J. P., O’Connor, Boyers and Lawrence, JJ., concur.